Citation Nr: 1611382	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-43 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.   Entitlement to an increased rating for right knee degenerative arthritis, currently evaluated as 10 percent prior to September 30, 2010.

2.  Entitlement to an increased rating for status post total right knee arthroplasty, currently evaluated as 30 percent from November 1, 2011, and 60 percent from February 28, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 9, 2013. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to an evaluation in excess of 20 percent for residuals of a right lateral and medial meniscectomy.

In an August 2011 Board decision, the Board interpreted this 20 percent rating as a 10 percent rating for right knee instability and subluxation and a separate 10 percent rating for arthritis with limitation of motion.  The Board found that a rating in excess of 10 percent was not merited for right knee instability.  It remanded the issues of entitlement to an increased evaluation in excess of 10 percent for right knee degenerative arthritis and entitlement to a separate compensable evaluation for scars of the right knee.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the pendency of the appeal, in September 2010, the Veteran underwent a total knee replacement.  In an August 2011 rating decision, the RO granted a temporary total disability rating from September 30, 2010, and a 30 percent disability evaluation for residuals of the right knee arthroplasty from November 1, 2011.  

In a January 2014 rating decision, the RO granted service connection for post-operative scars of the right knee, assigning a noncompensable rating from March 6, 2009.  

In an October 2014 rating decision, the Veteran was granted individual unemployability from April 9, 2013, due to his service-connected post-traumatic stress disorder (PTSD), and an increased rating of 60 percent for residuals of his right knee arthroplasty from February 28, 2014.


FINDINGS OF FACT

1. For the period prior to September 30, 2010, the Veteran's right knee disability was manifested by arthritis, flexion functionally limited to 85 degrees, and extension functionally limited to 15 degrees.

2. The Veteran has experienced chronic residuals consisting of severe painful motion and weakness in his right knee after undergoing a total knee replacement.

3. The Veteran's service-connected right knee disability precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. For the period prior to September 30, 2010, the criteria for a rating of 20 percent, but not higher, for arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

2. For the period from November 1, 2011, the criteria for a 60 percent rating, but not higher, for status post total right knee arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

3. The criteria for assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, at 119-20 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, 444 F.3d at 1334; see also Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Here, the Veteran's appeal arises from his December 2008 claim for an increased rating for his service-connected right knee disability.  Through notice letters dated February 2009 and July 2009,  the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  These letters satisfied the requirements of the VCAA, and no additional notice is required.  

The Veteran was afforded VA examinations with regard to his right knee in March 2009, November 2009, August 2011, October 2012, January 2014, and July 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  These VA examinations are collectively adequate.  The VA examiners personally interviewed and examined the Veteran, considered his report of symptoms, and provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes multiple VA examinations, VA treatment records, service treatment records, and Social Security Administration records.  To the extent that any additional medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has been accorded the opportunity and has done neither.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  No further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  A determination is made as to the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the "same disability" or the "same manifestation" under various diagnoses, known as pyramiding, is to be avoided.  In determining whether a claimant is entitled to separate ratings for different residuals of an injury, none of the symptomatology for any one of the conditions may be duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

A veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In the August 2011 Board decision, the Board determined that the Veteran had been assigned a 10 percent rating for arthritis with functional impairment due to pain and remanded this issue for further development.  While the appeal was still pending,  the RO granted the Veteran a temporary total disability rating from September 30, 2010 for status post total right knee arthroplasty, a 30 percent disability evaluation for residuals of the right knee arthroplasty from November 1, 2011, and a 60 percent disability rating for residuals of the right knee arthroplasty from February 28, 2014.  The Board will separately address these discrete rating periods.  As the Veteran has been granted a full disability rating from September 30, 2010 to November 1, 2011, this period will not be addressed.

a. 10 percent Rating for Arthritis prior to September 30, 2010

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; whereas, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of knee motion is rated under Diagnostic Codes (DC) 5260 and 5261.  Under DC 5260, the following evaluations are assignable for limitation of leg flexion: zero percent for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under DC 5261, the following evaluations are assignable for limitation of leg extension: zero percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under Diagnostic Codes 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Additionally, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In a March 2009 VA examination, the Veteran reported constant pain, rated at a 9 out of 10, for the past 20 years.  He was able to do all of his daily activities and his work, which was working on a freight dock and truck driving.  He had right knee flexion to 85 degrees with pain at the end, and his knee was visibly swollen.  Gross hypertrophic degenerative joint disease was noted on X-ray.

At the November 2009 VA examination, the Veteran reported he had continuous, severe pain in his knee.  He reported weakness, stiffness, swelling, and a feeling that his knee will give out while walking and going down hills or up stairs.  He could not walk more than three blocks, climb more than 10 steps, or stand for more than five to seven minutes.  He had difficulty squatting and could not kneel.  He had swelling of his knee.  He reported he could no longer drive a truck for his job, and currently worked as a dock worker, which involved standing for long periods of time on concrete, which was difficult.  The examiner noted objective pain throughout flexion and on extension.  Extension was limited to 15 degrees.  The examiner noted there was "significant effect on function, daily, and occupational activities." 

A December 2009 VA treatment record notes the Veteran was ambulating with a cane.  In March 2010, at a VA treatment visit, the Veteran reported increasing pain resulting in limitation of his daily activities.  He had difficulty putting on and taking off his shoes, and had severe pain with stairs.  He lacked five degrees of full extension and could flex his knee to approximately 90 degrees.  His knee was stable.  A total knee replacement was discussed.  On the day before his total knee replacement in September 2010, a VA treatment record notes the Veteran lacked about 10 degrees in full extension and was only able to flex to 90 degrees.  A December 2010 physical therapy record notes that the Veteran's right knee flexion prior to his knee replacement was restricted to about 95 degrees.

These records show limitation of knee flexion at most to 85 degrees prior to September 30, 2010.  Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees, with a 10 percent rating assigned for flexion limited to 45 degrees.  As such, the evidence does not demonstrate disability meriting a compensable rating for limitation of flexion.  In regard to limitation of extension, the record shows at most a limitation of extension to 15 degrees, which merits a 20 percent rating under Diagnostic Code 5261.  A higher rating of 30 percent is not warranted, as the evidence does not show extension limited to 20 degrees at any time prior to September 30, 2010.

A higher rating based on functional loss is not merited.  See DeLuca, 8 Vet. App. 202.  While the Veteran reported pain and swelling, he was able to perform most of his daily activities and to continue working.  Further, the examinations and treatment records do not indicate additional functional loss on repetitive motion or any description of flare-ups.

Accordingly, the Board finds that an increased evaluation of 20 percent for right knee arthritis and limitation of extension is warranted prior to September 30, 2010.  This rating is in addition to the 10 percent awarded for right knee instability prior to September 30, 2010.  See August 2011 Board Remand.

With respect to other potentially applicable diagnostic codes, there is no evidence of ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  See Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  Further, the Board previously adjudicated the issue of recurrent subluxation or lateral instability in its August 2011 decision.  While the Veteran has three linear scars, he has been granted service connection for these conditions with a noncompensable disability rating.  The Veteran has not expressed disagreement with this rating, and there is no evidence that the scars are unstable or painful.  See 38 C.F.R. § 4.71a; Diagnostic Codes 7804, 7805.

Additionally, the Board finds that the Veteran's right knee arthritis does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.    If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria for arthritis reasonably describe the Veteran's right knee disability level and symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 20 percent disability rating for limitation of extension and arthritis are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

Additionally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board, and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

b. Ratings for status post total right knee arthroplasty

The Veteran underwent a total knee replacement surgery in September 2010.  As such, the period following this surgery falls under Diagnostic Code 5055 concerning residuals following prosthetic replacement of the knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  

A knee replacement (prosthesis) will be assigned a 100 percent rating for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a, DC 5055.  
Thereafter, a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  A 30 percent rating is warranted as a minimum rating.

For musculoskeletal disabilities with limitation of motion, VA should consider whether pain significantly limits functional ability during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is assigned a 100 percent rating from September 30, 2010 for status post total right knee arthroplasty, a 30 percent rating from November 1, 2011, and a 60 percent rating from February 28, 2014.  Following review of the record, the Board concludes that the Veteran meets the criteria for a 60 percent rating from November 1, 2011.

At an August 2011 VA examination, the Veteran reported right knee pain and weakness.  Right knee flexion was limited to 60 degrees, with pain at 50 degrees, and extension was limited to 5 degrees without pain.  There was no additional limitation on repetition, based on the measurements.  The Veteran had functional loss in the form of less movement than normal; weakened movement; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  He had chronic residuals from his knee replacement consisting of severe painful motion or weakness.  He had a linear scar measuring 16 cm that was not painful or unstable.  The examiner noted his residual pain and weakness prevented him from performing strenuous physical work or employment, but did not interfere with his ability to perform sedentary work.

At an October 2012 VA examination, the Veteran continued to have knee pain and weakness.  He reported constant pain at a 6 out of 10 and flare-ups with pain at a 10 out of 10.  His right knee flexion was limited to 70 degrees, with pain throughout, and his extension was limited to 20 degrees, without pain.  He did not have additional limitation of motion on repetition, had normal strength, and used a cane regularly.  With regard to functional loss, he had less movement than normal; weakened movement; pain on movement; swelling; and interference with sitting, standing, and weight-bearing.  He had chronic residuals consisting of severe painful motion or weakness.  He had three linear scars, measuring 8 cm, 12 cm, and 18 cm, respectively.  

At a January 2014 VA examination, the Veteran's right knee flexion was limited to 60 degrees, and he had full right knee extension.  With regard to functional loss, he had less movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  He had chronic residuals from his knee replacement consisting of severe painful motion or weakness, as well as restricted range of motion.  He had normal medial-lateral stability.  He reported his knee condition had prompted early retirement from his job, because he could no longer drive, load, and unload trucks for his duties as a delivery truck driver.

At a July 2014 VA examination, the Veteran had pain in both of his knees.  He reported that due to his right knee, he could not walk or participate in his usual daily activities like shopping or walking.  He was still able to drive, but could not go dancing with his wife as he used to do.  Right knee flexion was limited to 70 degrees, with pain beginning at 65 degrees. He had no limitation of extension or painful motion on extension.  With regard to functional loss, he had less movement than normal; weakened movement; excess fatigability; swelling; instability of station; and disturbance of locomotion.  He had reduced strength at 4 out 5 in knee flexion.  He occasionally used a cane and walker.  He reported that his knee was fatigued and he could not continue his activities.  He had constant pain at 6 out of 10, and flare-up pain at 10 out of 10.  He was retired and had no further plans to work, although the examiner noted that he would be able to perform some type of sedentary employment.

The Veteran filed an application for Social Security disability in 2013, which included reports of the Veteran's disability from him and his wife.  He reported he had shooting pain when bending his knee, and was unable to get in and out of the bathtub.  He reported he could not stand, walk, or sit for very long, and needed to get up after sitting for 30 minutes.  He could not go dancing with his wife or do yard work as he used to, although he used a riding mower.

This evidence demonstrates that the Veteran meets the criteria for a 60 percent rating under DC 5055 from November 1, 2011.  As the examiners clearly noted in all four VA examinations, the Veteran had chronic residuals consisting of severe painful motion or weakness.

Except for the periods where he received temporary total disability, the Veteran cannot receive a rating in excess of 60 percent for his right knee.  See 38 C.F.R. § 4.71a, DC 5055, 5256, 5261, 5262. 

After the temporary total rating, 60 percent is the maximum schedular rating allowed under Diagnostic Code 5055 for knee replacement.  38 C.F.R. § 4.71a. Diagnostic Code 5055 suggests rating intermediate degrees of symptoms by analogy under 5256, 5261, and 5262.  Id.  However, sixty percent is also the highest rating available under Diagnostic Code 5256 for ankylosis.  Id.

The Veteran could potentially obtain a rating higher than 60 percent for limitation of motion, for example, if he merited maximum ratings for both limitation of flexion and extension.  Guidance from VA Chief Counsel suggests that separate ratings for limitation of knee flexion and knee extension would not violate the rule against pyramiding. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  At the August 2011 and July 2014 VA examinations, the Veteran's flexion was limited to 60 degrees, which warrants a noncompensable rating under DC 5260.  A 10 percent rating is merited for extension limited to 10 degrees, which has not been shown.  38 C.F.R. § 4.71a, DC 5261.  While the Veteran had full extension at his 2014 VA examinations, his extension was limited to 20 degrees at his October 2012 VA examination.  Extension limited to 20 degrees warrants a 30 percent rating under DC 5261; the next rating of 40 percent requires extension limited to 30 degrees, which has not been shown.  As such, the Veteran's disability merits only a 30 percent rating for limitation of extension, which is exceeded by the 60 percent rating warranted for chronic residuals consisting of severe painful motion or weakness under DC 5055.  See 38 C.F.R. §§ 4.52, 4.71a.

Additionally, the Board finds that the Veteran's status post total right knee arthroplasty does not warrant referral for extraschedular consideration.  Here, the rating criteria for knee replacement reasonably describe the Veteran's right knee disability level and symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 60 percent disability rating for status post total right knee arthroplasty is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Furthermore, as stated above, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions, as there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.
See Johnson, 762 F.3d 1362.  Accordingly, referral for consideration of an extraschedular rating is not necessary.

c. TDIU

A request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether TDIU is warranted as a result of that disability.  Id.

A TDIU rating may generally be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  Additionally, a veteran may be entitled to TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered gainful employment.  The ability to work sporadically or just a few hours a day is not substantially gainful employment. Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Further, 38 C.F.R. § 4.18 states that consideration is to be given to the circumstances of employment in individual claims where "the employment was only occasional, intermittent, tryout or unsuccessful."

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Veteran has already been granted TDIU due to his service-connected PTSD from April 9, 2013.  Prior to that date, the Veteran is only service-connected for his right knee disability.  As such, the question for the Board to consider is whether the Veteran was unable to secure or follow substantially gainful employment as a result of the effect of his right knee disability prior to April 9, 2013.  In light of the Board determination above, evaluating the Veteran with a 60 percent rating for his right knee disability from November 1, 2011, the Veteran now meets the schedular criteria for TDIU from September 30, 2010.  An extraschedular referral is not necessary, as the Veteran was employed until December 2012.

Here, the Board finds that the Veteran's knee disability prevented substantially gainful employment.  In arriving at this conclusion, the Board has reviewed the Veteran's educational, medical, and employment history.  Prior to joining the military, the Veteran worked on a family farm and would work for a veterinarian on the weekends.  He attended community college and intended to become a veterinarian.  He was drafted into the Army in 1970 and served in the infantry.  After his release from service, he began working at the freight docks in Kansas City.  He worked there for 7 years, and then worked on his own farm for 15 years.  In the 1980s, he returned to the freight dock company and worked loading and unloading trucks and driving a delivery truck until December 13, 2012, when he retired.  See June 2013 PTSD VA Examination; February 2014 Application for Unemployability; SSA Records.  He has stated that he retired early because his right knee disability rendered him unable to carry out the daily duties of his job.  He states he became unable to drive the delivery truck due to difficulty bending his knee to get in and out of the truck.  After going back to loading and unloading at the freight docks, he became unable to stand for long periods of time.  See November 2009 VA Examination; June 2011 Informal Hearing Presentation; July 2014 VA Examination.  The Veteran's medical examinations and treatment records support his statements that he is unable to stand or bend his knee without pain.  While the July 2014 VA examiner opined that the Veteran is capable of sedentary employment, the Veteran has no work history of sedentary employment.  

Based on this evidence, the Board will resolve any doubt in the Veteran's favor and grant entitlement to a TDIU.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased rating of 20 percent for right knee arthritis and limitation of extension, prior to September 30, 2010, is granted.

A 60 percent rating for residuals of a total right knee arthroplasty from November 1, 2011 is granted.  A rating in excess of 60 percent for residuals of a total right knee arthroplasty from February 28, 2014 is denied.

A TDIU is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


